Citation Nr: 0119597	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
tonsillectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946, from June 1947 to June 1950, and from August 1956 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a compensable rating for service 
connected residuals of a tonsillectomy.  Subsequently, by a 
November 1999 hearing officer decision, a compensable (10 
percent) rating was assigned the veteran's residuals of a 
tonsillectomy.  The United States Court of Veterans Appeals 
(Court) in AB v. Brown, 6 Vet. App. 35 (1993), held that the 
RO and the Board are required to construe the appeal as an 
appeal for the maximum benefit allowable by law or regulation 
and thus to consider all potentially applicable disability 
ratings when the veteran expresses general disagreement with 
the assignment of a particular rating and requests an 
increase.  Thus, the Board still has jurisdiction over this 
issue.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, at 289.  In the case of Holliday v. 
Principi, 14 Vet. App. 280 (2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, at 289-290.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Id.  In order to ensure that the 
veteran in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied, including scheduling the veteran for a new 
personal hearing at the RO if so desired.  Specifically, the 
Board notes that, while the veteran testified at a personal 
hearing at the RO in August 1999, due to equipment failure, 
no record was made of his hearing testimony.  The Board 
recognizes that the subsequent November 1999 hearing officer 
decision and December 1999 supplemental statement of the case 
both noted the lack of a transcript for the veteran's August 
1999 hearing.  The Board also recognizes that the record 
shows that the veteran thereafter requested a hearing before 
a Member of the Board sitting at the RO (see December 1999 VA 
Form 9), subsequently changed his hearing request to a 
request for a videoconference (see June 2000 statement), and 
thereafter withdrew his videoconference request (see December 
2000 statement).  Nonetheless, the record does not show that 
the RO ever wrote the veteran and specifically informed him 
that there was no record of his August 1999 hearing or that 
the RO thereafter afforded the veteran another opportunity to 
testify at a personal hearing at the RO.  Accordingly, in 
order to avoid the possibility of prejudice to the veteran, 
the Board finds that a remand is also required to provide the 
veteran notice of the above facts and to provide him with an 
opportunity to appear at another hearing at the RO if so 
desired.  See 38 C.F.R. § 19.9 (2000).

The Board also observes that a review of the record on appeal 
shows that the veteran has been in receipt of Social Security 
Administration disability benefits since 1982.  However, no 
records from the Social Security Administration appear in the 
claims file.  Therefore, the RO, on remand must also obtain 
and associate with the record all records on file with the 
Social Security Administration.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Lastly, the Board notes that the veteran's representative, in 
April 2001, filed a statement that acted as a notice of 
disagreement (NOD) with the October 2000 RO decision that 
denied an application to reopen a claim of service connection 
for asbestosis.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000) (any expression of a desire for review suffices as a 
NOD).  However, a statement of the case addressing this issue 
has not been issued by the RO.  38 C.F.R. §§ 19.29, 19.30 
(2000).  Since the Court has indicated that referral to the 
RO of an issue with which the veteran disagrees does not 
suffice, see Manlincon v. West, 12 Vet. App. 238 (1999), a 
remand is required.  Consequently, this issue is also 
remanded.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
notify him that he may supplement the 
record on appeal and that, due to 
equipment failure, no record was made of 
his August 1999 personal hearing.  The 
veteran should be asked if he desires 
another opportunity to testify at a 
personal hearing at the RO.  The RO 
should memorialize the veteran's reply 
and take appropriate actions to provide 
the veteran with another personal hearing 
if he desires one.

2.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records kept by any physician or 
hospital identified by the veteran.  It 
also includes obtaining and associating 
with the record all relevant records kept 
by the Social Security Administration.  In 
the event any attempts to secure 
information are unsuccessful, such efforts 
should be fully documented in the record, 
and the veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

4.  As to the application to reopen a 
claim of service connection for 
asbestosis, the RO should issue a 
statement of the case (SOC).  If, and 
only if, the veteran files a timely 
substantive appeal as to this issue, 
should it be returned for review by the 
Board.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, as well as appear at any 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


